Title: VII. Bill in Chancery
From: Jefferson, Thomas
To: 


            
            To George Wythe, judge of the High court of Chancery of the district of Richmond in the Commonwealth of Virginia.
            Humbly complaining sheweth unto your honor your orator Craven Peyton of the county of Albemarle that Bennet Henderson late of the same county being in his lifetime siesed & possessed in feesimple of a tract of land therein on the Rivanna river, surrounding and adjacent to the town of Milton, containing by estimation 1162¼ acres, departed this life in or about the year 1793. without will, leaving the def. Elizabeth his widow, & leaving issue eleven children to wit John, William, Sarah, James Lewis, Charles, Isham, Bennet Hilsborough Eliza, Frances, Lucy and Nancy Crawford, to whom, as his heirs & coparceners descended his said tract of land, and the said William dying soon after without issue, his portion or purparty thereof descended on the remaining ten: that on application to the county court of Albermarle the widow’s dower in the sd lands was assigned by persons duly appointed, to wit 262. acres of what were called the backlands, & 15. as. on the river including a two story dwelling house erected after the death of the said Bennet, both by metes & bounds, & one undivided third part of the profits of a mill on the said 15. as. & of the rents of a warehouse on the lands near the river: that the same county court afterwards on behalf of the said children of the sd Bennet, appointed Commissioners to make partition of the said lands among them, to wit, of the remaining ⅔ in possession, & of the dower lands in reversion, who accordingly proceeded to do the same in the month of Oct. 1801. and having first divided the sd tract into six portions, that is to say, the back lands of 1020. as. including the 262. as. of dower land, the upper field 49. as. the lower field 58¼. as. lands below the town 20. as. the 15. as. & dwelling house of dower lands and the mill in the whole 1162¼ as. they then subdivided the said portions, except the sd 15. acres and the mill thereon into 10 lots or parcels each, & numbering them from 1. to 10. as they laid contiguous to one another from South to North, they assigned the same to the said children severally & respectively by drawing of lots as follows, that is to say to 

 

            
              
                
                in the backlands
                Upper field
                lower field
                lands below the town
              
              
                John
                No. 1. 102. as.
                No. 10. 5. as.
                No. 9. 6¼ as.
                No. 10. 2. as.
              
              
                Sarah
                4. 102.
                3. 5.
                10. 6.
                4. 2.
              
              
                James L.
                2. 102.
                9. 5.
                7. 5¾
                9. 2
              
              
                Charles
                9. 102.
                1. 4½
                5. 5¾
                8. 2
              
              
                Isham
                10. 102.
                4. 5.
                2. 5¾
                7. 2
              
              
                Bennet H.
                6. 102.
                2. 4½
                6. 5¾
                6. 2
              
              
                Eliza
                7. 102.
                8. 5
                1. 5¾
                3. 2
              
              
                Frances
                5. 102
                5. 5
                8. 6
                2. 2
              
              
                Lucy
                3. 102
                6. 5
                4. 5¾
                1. 2
              
              
                Nancy C
                8. 102
                7. 5
                3. 5½
                5. 2
              
              
                being in the whole 
                upper
                of the lower
                below the
              
              
                of back lands 1020. as.
                field 49
                field 58¼
                town 20.
              
            
            and with the 15. as. whereon the house and mill stood not divided into lots, making the 1162¼ acres before mentioned, so that each parcener had in immediate & separate possession a lot laid off by metes & bounds in the upper field, the lower field & the lands below the town, & in the part of the 102. as. of back lands assigned to such parcener, with a reversion by metes and bounds in the remaining part of the sd. 102. as. and an undivided reversion in the said 15. as. after the death of the tenant in dower, and one undivided tenth of two undivided thirds of the mill in possession, and of the other third in reversion, as tenants in common. that the parties being thus severally siesed and entitled, and the sd Sarah having intermarried with a certain John R. Kerr, your orator, sometime in the year   and before the death of William Henderson, purchased of the sd John R. Kerr and Sarah his wife all their rights in the sd lands descended on the sd Sarah from the sd Bennet, except in the warehouse, and a distillery on the premisses, and in the mill, for a sum of between four & five hundred dollars (the exact sum not being now ascertainable by your orator) to the said John R. Kerr in hand paid, which rights were accordingly conveyed to him by a deed from the sd John R. Kerr bearing date the 7th. day of June 1803. and recorded on his acknolegement, and he accounted to the said John and James L. Henderson for the further sum of £84. to exonerate the part of the sd Sarah, & particularly a house standing thereon, called Thorpe’s house, of that sum, with which it had been charged by the commissioners, to be distributed in certain portions to the other coparceners, by way of equalising all their parts or purparties: thus after the death of the sd William he purchased from the sd John R. and Sarah their rights descended from the sd William a further sum to them in hand paid, for which rights the regular conveyance remains still to be made.
            That the said James L. Henderson in consideration of a certain negro man James, agreed to be delivered to him by a certain Tucker Woodson, or of £110. instead thereof, and in further consideration of a debt of 152. D. due from the sd James L. to the sd Tucker & agreed to be relinquished, having by deed bearing date Dec. 28. 1799. duly attested, conveyed to the sd Tucker his share in the lands of his father, including his reversion in the widow’s dower, but excepting his interest in the mill then standing, & a certain lot in Milton, your orator purchased the same rights from the sd Tucker for the sum of £140. to him in hand paid, taking his conveyance thereof by deed attested by two witnesses, & bearing date on the 25th. day of April 1801. which rights were afterwards ratified & conveyed to your orator by the sd James L. Henderson after he came of age by deed duly proved and recorded & bearing date the 29th. day of Nov. 1801.
            That the sd Charles Henderson for valuable considerations recieved from the sd James L. Henderson, & acknoleged having by deed bearing date the 18th. of Mar. 1801. conveyed to the sd James L. all his right in the sd lands of his father in Albemarle including his reversion on the widow’s dower, except the mill and a seat below the said mill, warehouse & lot, & a certain storehouse & lot in Milton & other undivided lots in Milton, your orator, for the sum of £128–18–6 to the sd James L. in hand paid purchased the same rights of him by deed duly attested & bearing date the 19th. of Mar. 1801. which rights have been ratified & conveyed to your orator by the sd Charles by deed duly executed, proved and still to be recorded, since he came of age, to wit on the 31st. day of Jan. 1804. 
            That the sd Isham Henderson for valuable considerations recieved from the said James L. Henderson, and acknoleged, having by deed bearing date the 17th. day of Mar. 1801 conveyed to the sd James L. all his undivided part in the lands of the said Bennet Henderson his father, including the reversion on the widow’s dower ‘except a mill and lot, & a certain storehouse & lot in Milton,’ your orator purchased the same rights from the sd James L. for the like sum of £128–18–6 to him in hand paid which was accordingly conveyed to him by the sd James L. by deed duly attested & bearing date the same day & year last mentioned.
            That the said John Henderson in consideration of the sum of £140. to him in hand paid by Walter Key, having covenanted to convey to him the lot or parcel No. 1. in the back lands containing 102. as. and the lot or parcel No. 9. in the lower field containing 6¼. as. which had been drawn by the sd John as aforesd at the division of the sd lands of his father in Albemarle, your orator, for the like sum of £140. which he paid to the said Walter Key, purchased of him the same rights, which rights were accordingly conveyed to him by the said John by deed duly proved & recorded and bearing date the 3d. of April 1803. 
            That sometime in the year 1801. the sd Elizabeth Henderson the widow removed to the state of Kentucky to settle on certain lands which the sd Bennet had held there, and which had in like manner vested in herself & her children by rights of dower & descent, carrying with her the sd Eliza, Frances, Lucy & Nancy Crawford, then infants under the age of 21. years and being followed thither by the sd Bennet Hilsborough also an infant: and that in Sep. 1802. your orator being in Kentucky, a consultation was held between the said Elizabeth & James L. Henderson, who acted there as guardian of the said infants, and a conclusion formed that it would be more advantageous to the sd infants to sell their interests in the lands in Albemarle for a reasonable price, & to have others of equal value procured for them convenient to their lands in Kentucky: whereupon in consideration of £650. paid & satisfied by your orator to the said James L. as guardian of the said infants, he executed deeds bearing date the 18th. & 23d of Sep. 1802, duly attested, conveying to your orator all the rights of the sd Bennet Hilsborough Eliza, Frances, Lucy, & Nancy Crawford Henderson in the sd lands in Albemarle, except in the mill and warehouse, & a certain storehouse in Milton, binding himself in the sum of £5000. and further mortgaging certain lands in Boone county in Kentucky, which he possessed from his father the said Bennet, as security that the said infants should, on their attaining full age, make full conveyance of their rights to your orator accordingly: and the sd James undertook, for the behoof of the sd infants, to lay off lands adjacent to those which each of them held of their father’s sd lands in Kentucky equal in value to the portion of the sd £650. accruing to them respectively.   all of which several deeds and instruments beforementioned your orator prays may be considered as exhibits in this cause, & as making part of this his bill in like manner as if they were distinctly repeated therein. 
            That the sd Elizabeth expressing a willingness to dispose of her rights of dower also in the sd lands in Albemarle, your orator agreed to give her for the same the sum of £250. current money, whereupon for that sum paid & satisfied to her on the spot, she, by deed duly executed & attested & bearing date the 18th. day of Sep. 1802. did convey to your orator all her right title & interest in the county of Albemarle in Virginia which she possessed as of her dower in the estate of her deceased husband there, except the mill, warehouse, & improved lots in Milton, which deed is in the following words to wit ‘Know all men
            
            but at the same time the sd Elizabeth declaring that by articles of agreement between her and her son John she had rented the dwelling house on the premisses to the sd John, and that she meant he should keep the house as long as he should think proper agreeable to the sd articles paying the rents after the then present year to the sd Peyton, who was therefore to be bound by the sd articles of agreement, your orator thereupon signed an instrument of writing in the following words to wit ‘It is understood that whereas I Elizabeth Henderson have this day sold to Craven Peyton of Virginia my own dower in certain property in Albermarle county Virginia including the house I formerly lived in and Know ye that whereas I rented the sd house to John Henderson of sd county & state & that there is nothing to be so construed in my sale of sd house to said Peyton as to damage me, but if sd Henderson agrees to keep sd house he does so as long as he thinks proper agreeable to our article but sd Peyton is to recieve sd rents after this year. sd Peyton to be bound by the articles of agreement between sd Henderson & myself; I said Peyton doth bind myself to the above writing as witness my hand & seal this 18th of Sep. 1802 
            test James L. Henderson. Charles Henderson.’ and your orator does expressly declare that neither at that time, nor at any time previous did he hear the least intimation from the said Elizabeth or from any other person that the articles of agreement spoken of concerned any thing but the lease of the house, and does particularly protest that the only obligation which it was expressed by either party, or meant by himself, or, as he verily believes, by the widow, that he should be under from the said articles was that of permitting the sd John to occupy the said dwelling house as long as he should chuse, paying the rents to the said Peyton; which permission he accordingly enjoyed without interruption until he voluntarily left the said house.
            But now so it is, may it please your honor, that notwithstanding the persevering and reiterated efforts of your orator to have the sd deed of the sd Elizabeth to your orator, either proved by the witnesses, or acknoleged by her, & duly certified to be recorded, your orator never has been able to procure either to be done; and that altho’ he is at this time using the best means in his power to obtain either the proof or the acknolegement, yet from the departure of one of the witnesses from the state of Kentucky, the insufficiency & inattention of the other two, the failure of the widow to make her acknolegement, and the expiration of the term allowed by law for that purpose, now near at hand, he may be entirely disappointed in procuring a record of the deed: that equal difficulties have prevented a record of the mortgage of the said James L. beforementioned: that he has reason to believe that artifices & influence are using or will be used by certain evilminded persons, to prevent the sd Isham, Bennet H. Eliza, Frances, Lucy & Nancy C. Henderson from ratifying, when they shall come of age, the conveyance of their parts or purparties of the sd lands to your orator: that the sd John Henderson pretending that the articles of agreement between the sd widow & himself provided that he should have and possess all the sd Elizabeth’s right to so much of her sd dower lands as might be necessary for his use for the purpose of conveying the water of the river to and from his two as. lot No. 10. which he pretends to call a mill seat altho it does not touch the river, nor approach within many rods of it in any part, did actually begin to cut a canal thro the said dower lands in the actual seisin and possession of your orator, and was proceeding in that violation of right until stopped by injunction first from the county court of Albemarle and then from this honorable court: whereas it is the firm belief of your orator that the sd articles went to no such object; that your orator was induced to give the extravagant sum of £250. for the widow’s life estate in the sd dower lands chiefly because they connected the upper and lower end of a water fall, and enabled him to lead a canal through them to the two acre lot No. 9. conveyed by the sd James L. to your orator, being the proper mill seat: that it is not to be believed that the sd Elizabeth should have expressly mentioned the minor right of the said John to the occupation of the house and provided for his enjoiment of it according to the sd articles & been silent and improvident as to the all important right of occupying the grounds themselves by a canal, and of thus disappointing the main object of your orator; that the agreement of your orator to be bound by the articles was meant only in reference to the subject matter expressed in the writing he signed, to wit the permitting the sd John to occupy the sd house paying rent; that common sense will not suffer it to be supposed he meant thereby to subject himself blind fold to conditions unspecified, unrestricted by time, place, person or subject, & totally unknown to your orator; and your orator does solemnly deny that he had notice of, or meant to be bound by any other article in the said agreement, if any other there were: he declares it to be his firm belief that the said articles, as originally written, (as he is informed & believes by the said John) and signed by the said Elizabeth, gave no such right respecting a canal; he believes and thinks he shall be able to prove that the provision for that purpose was interlined in the handwriting of the sd John, that the interlineations & erasures defaced the instrument so much, and gave it an appearance so obviously fraudulent as to destroy it’s credibility were it produced, that afraid therefore to produce it the pretence of it’s being lost has been recurred to & it is thought more advantageous for the sd John that it’s import shall be taken from the vague terms in which he chuses to express it & in all the latitude they will admit, rather than subject them to the correct expositions and restrictions of their meaning which would be made by this court, were it produced, and to have it’s considerations examined, enquired into and brought to the test of truth: that he believes it will appear that the said instrument was attested by a single witness only, who knew nothing of it’s contents; and he supposes it never can affect a bonâ fide purchaser, for valuable consideration, farther than he had notice of it’s contents, nor further restrain the effect of a deed fairly, openly, & duly executed and attested, and still within the legal term for being committed to record. 
            In tender consideration whereof, and forasmuch as your orator is without remedy in the premisses but by the interposition of this honorable court, to the end therefore that the sd Elizabeth, John, James L. Charles, Isham, Bennet Hilsborough, Eliza, Frances, Lucy & Nancy Crawford may true and perfect answer make to the premisses, and particularly that they may on oath declare whether they did not severally execute the deeds & instruments before stated to have been executed by them? and for good & valuable considerations actually paid as before stated? and that (this court acting herein by virtue of it’s jurisdiction over the subject matter of this complaint) the sd Elizabeth may be compelled by it’s decree to acknolege her deed aforesd to your orator in such legal manner as that the same may be committed to record: that the said James L. may be decreed to acknolege his mortgage aforesaid in like manner, to lay off lands adjacent to those of the sd infants Bennet H. Eliza, Frances, Lucy and Nancy C. in Kentucky, equal in value to the portion of the sd £650. accruing to each, to give them on their attaining age their option respectively to take the said lands in Kentucky in exchange for those in Virginia aforesaid, & on their making that option that they may be decreed to ratify the conveyance of their purparties of the lands in Virginia to your orator, or on their refusing the exchange that the sd James, to the extent of his personal obligation for £5000. and as holding the mortgaged premises, may be compelled to indemnify your orator for the injury sustained by such failure in his engagement: that the pretended conveyances of the two acre lot No. 9. by James L. to Charles & by Charles to the sd John, and the agreement of the sd Elizabeth with the sd John may be for ever enjoined, & the sd John decreed to surcease the exercise of all pretended rights in the sd dower lands, in the sd two acre lot No. 9. of the sd James L. and in the two acre lot No. 8. of the sd Charles, other than in so much of this last as may be sufficient to seat a mill house on whenever, and only when, and while, he shall occupy the same in constructing and using a mill thereon; that the sd John having since sold and conveyed away his five acre lot No. 10. of the upper field & your orator being, as before stated, owner in feesimple of all the residue of the sd tract of the sd Bennet except the mere area of a mill on your orator’s two acre lot No. 8. claimed under Charles, and to which no water can ever be brought but thro’ your orator’s two acre lot No. 9. and except the two acre lot of the sd John No. 10. of the lands below the town between which however and the river intervenes the body of the sd 15. as. of dower lands as by a plat of the sd tract of land, and of the partition made of it with this bill will more definitely appear, that your orator being thus so nearly the whole and sole proprietor of the tract and owning particularly the grounds adjacent to which the whole of the water fall is made, and comprehending both it’s upper and lower ends, may have the privilege of building a mill on the premisses rather than the sd John, who owns not one foot of land at the head of, or adjacent to the sd waterfall or to the river in any part of it, except the mere area for a house on No. 8 to which he cannot bring water but thro’ your orator’s lot No. 9 as beforementioned; that all of the sd defendants and all others may be decreed to quiet the possession of your orator in the site of the antient mill, the soil or ground whereon it stood having made a part of the 1162¼ as. which were compleatly, and in their whole amount divided and allotted in dower and parcenery as herein before stated, & being particularly a part of the 15. acres assigned in dower and conveyed to your orator while the occupation only of the soil by the mill, so long as the same should be continued, was allotted in an undivided state to the dowress and parceners as tenants in common, and by them reserved in their several conveyances to your orator; and the sd mill and the dam across the river, whereon it depended for it’s supply of water, having been originally erected by the sd Bennet without legal authority, and the dam therefore, under the decree of this honorable court demolished in the month of Sep. 1803. by the owner of the mill seat next above to whose injury it had been erected (since which time it has ceased to work has been entirely without water, can never again have water brought to it, is now begun to be dismantled, by the proprietors themselves & is entirely in ruins) the possession and use of the soil, now that it can be no longer occupied for a mill, has justly reverted to your orator, who consents nevertheless that the said defendants shall be free to take away for their own benefit all the materials of the said mill of every kind whatsoever, a reasonable time being limited for that purpose: and that this bill may be considered as notice to all persons whatsoever of the rights and claims of your orator in all the premises, insomuch that no act done or to be done pending the same by any of the defs or any other persons may enure to the injury or diminution of the rights of your orator in the premisses. May it please your honor to grant to your orator the writs of this court of subpeona and injunction to be directed to the sd Elizabeth John, James L. Charles, Isham, Bennet Hilsborough, Eliza, Frances & Nancy Crawford Henderson, & to each of them, their agents and others concerned in the premisses commanding them to be and appear in this court on a certain day, and under a certain penalty, therein to be named, then & there to answer the premisses, and to abide such decree as shall be therein made, and in the mean time enjoining them, and particularly the said John from all acts whatsoever contrary to the rights of your orator in the premisses, & granting to your orator such further and other relief as to this court shall seem reasonable, and your orator as in duty bound, shall ever pray &c.
            
              (signed) Craven Peyton 
            
            
              Albemarle county to wit
              
              
  This day appeared before me a justice of the peace for the said county, the said Craven Peyton in this bill named, and made oath that all and sundry the allegations in this his bill of injunction & complaint set forth, so far as they relate to his own actings & doings are true, & so far as they relate to the actings and doings of others he believes them to be true. certified under my hand this 5th day of May 1804.
            
            
              Th: M: Randolph 
            
          